Citation Nr: 0614444	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an upper torso 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an increased disability rating for 
service-connected low back strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1973 to January 1975.

Two separate appeals of the veteran, which as described below 
have separate procedural histories, have been merged for the 
sake of simplicity.

The low back claim

In a July 1976 rating decision, the RO granted service 
connection for chronic low back strain; a noncompensable 
(zero percent) disability rating was assigned.  

In a January 2001 rating decision, the RO increased the 
veteran's service-connected low back strain to 10 percent 
disabling.  The veteran initiated an appeal of the January 
2001 rating decision.  

In January 2002, the RO increased the veteran's service-
connected chronic low back strain to 40 percent disabling.  
The veteran and his representative indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  He perfected his appeal 
with the timely submission of his substantive appeal (VA Form 
9) in August 2002.

The veteran testified before a Veterans Law Judge at a 
personal hearing, held by means of video teleconferencing, in 
January 2003.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This claim was previously before the Board in December 2003.  
It was remanded for further evidentiary development, 
including a VA spine examination [which was completed in May 
2004].  In April 2005, the RO issued a supplemental statement 
of the case which continued to deny the veteran's claim.  The 
case has been returned to the Board for further appellate 
proceedings.  

The upper torso and psychiatric claims

In an August 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for an 
upper torso injury and an acquired psychiatric disorder, to 
include PSTD.  The veteran filed a notice of disagreement in 
January 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In a March 2005 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a left knee 
condition, a right knee condition, a left foot condition, a 
right shoulder condition, a left shoulder condition and a 
right hip condition.  The RO also denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  
In an October 2005 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
"sores all over the body".  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Those 
matters are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The veteran filed a claim for a left hip condition in June 
2004.  This issue has not yet been addressed by the RO, and 
it is referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

REMAND

1.  Entitlement to service connection for an upper torso 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a statement of the case 
(SOC) has not been issued, the Board must remand the claim to 
the agency of original jurisdiction so that a SOC may be 
issued.  

In this case, as detailed in the Introduction above, the RO 
denied the issues of entitlement to service connection for an 
upper torso injury and entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, in an 
August 2002 rating decision.  The veteran filed a notice of 
disagreement as to these issues in January 2003.  A SOC has 
yet to be issued by the RO.  

3.  Entitlement to an increased disability rating for 
service-connected low back strain, currently evaluated as 40 
percent disabling.

The veteran's January 2003 hearing was conducted by a 
Veterans Law Judge who is no longer with the Board.  The 
Board sent the veteran a letter in March 2006 offering the 
veteran another opportunity for a personal hearing.  The 
veteran responded, indicating that he desires another 
videoconference hearing.  Such should be scheduled.  
Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  After taking any evidentiary and 
procedural development which it deems 
to be appropriate, VBA should issue a 
SOC pertaining to the issues of 
entitlement to service connection for 
an upper torso injury and an acquired 
psychiatric disorder, to include PTSD.  
In connection therewith, the veteran 
and his representative should be 
provided with appropriate notice of his 
appellate rights.

2.  VBA should schedule the veteran for 
a videoconference hearing at the RO.  
The veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to his current address 
of record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





